Case 2:20-cr-00032-BWC Document 27 Filed 08/12/20 Page 1 of 4




                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By casbell at 8:35 am, Aug 12, 2020
Case 2:20-cr-00032-BWC Document 27 Filed 08/12/20 Page 2 of 4
Case 2:20-cr-00032-BWC Document 27 Filed 08/12/20 Page 3 of 4
Case 2:20-cr-00032-BWC Document 27 Filed 08/12/20 Page 4 of 4
